      Case 7:17-cv-02810-PMH-PED Document 132 Filed 06/17/20 Page 1 of 2




                                                                                         06/16//2020
Re: Kamdem-Ouaffo v Balchem Corporation et al, Case # 17-cv-2810-PMH-PED

      NOTICE AND OBJECTIONS TO THE MAGISTRATE JUDGE’S [ECF # 131]
                         SCHEDULING ORDER

TO: Hon. Davison,

        In the interest of helping manage and economize your court resources, Please take NOTICE
that this is the Plaintiff’s FINAL and TERMINAL position in regard to the scheduling Order you
issued at [ECF # 131].

        1)      The Plaintiff will not participate in a redo of discovery in this Action. The
Stipulated and Court Approved Discovery in this Action has ended. Plaintiff will not participate
in a redo of Discovery. If you are seeking by your new Scheduling to accommodate the defendants’
islamophobia and to reward them for their failing or refusing to conduct discovery, the Muslim
Plaintiff will not participate in such abominations in the court of law.

       2)      The Plaintiff had advised you that the Plaintiff had no plan of serving any new
discovery on the Defendants (See ECF # 125).

        3)      The Defendants proposed that they wanted to conduct some Depositions of the
Plaintiff by June 30, 2020 (See ECF # 123). In the context of your [ECF # 131] Order, the Plaintiff
will be available to participate in Depositions by written Questions only, should the Defendants
choose to schedule such a Discovery. Plaintiff does not have resources for any of the remote
methods they alluded to. Therefore, they will have to serve their written questions, the Plaintiff
will then answer and turn the answers in under oath. This must be done by June 30, 2020.

        4)     Also, as stated by the Plaintiff in his [ECF # 125] Response, if the Defendants
decided to respond and to turn file answers to the depositions questions that had been served upon
them earlier by the Plaintiff, the Plaintiff will arrange with Veritext to collect their answer sheets
under oath either at Balchem Corporation or if they wish they can go and submit their answer
sheets to Veritext office in New York. This also must be done by June 30, 2020.

        5)      As indicated in my previous court filing, the Plaintiff has narrowed the litigation to
the facts that are adjudicative (See ECF # 109). The Plaintiff’s burden in the court of law is to
prove that the Plaintiff’s religion had been a factor in the defendants’ decision to take materially
adverse employment action against the Plaintiff. The Defendants’ burden is to prove otherwise. If
The defendants have not yet figured out what questions or what discovery they need to meet their
burden of proof, then more time or resources will not make any difference.

        6)     Based on all the Above, the Plaintiff will accommodate the defendants for their
need to depose the Plaintiff by June 30, 2020. Beyond this Date, the Plaintiff will no longer respond
to any communication from the Defendants and their attorneys, except in regard to statutory
communications for jury trial.




                                                  1
      Case 7:17-cv-02810-PMH-PED Document 132 Filed 06/17/20 Page 2 of 2




        7)      The Plaintiff has made his decision and the Plaintiff’s decision is final that the
Plaintiff will go to jury trial in this Action with his own records which the Plaintiff have been
producing to the Defendants as they became ready for service.

       8)      If you should feel it necessary to Amend your [ECF # 131] Order to properly reflect
the need of the case and of the parties at this point, you may do so, but if not the Plaintiff will file
a motion under Rule 72 within the 14 days allowed to request that your [ECF # 131] Order be
vacated. There is no need to redo discovery, nor did any party asked you to for a redo of Discovery.

        9)     The Plaintiff hereby requests the Court to schedule the case for jury trial. But
if the Court cannot Do jury trial, the Plaintiff can still file a Motion for summary Judgement
under Rule 56. The Plaintiff will not unnecessarily prolong litigation. The last day for
discovery is June 30, 2020 as determined by the Defendants.

          Respectfully Submitted

        /S/ Ricky Kamdem-Ouaffo, Pro Se, Plaintiff.




                                                   2
